Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Third Amendment (the “Third Amendment”) to the Amended and Restated
Employment Agreement dated February 16, 2012, previously amended on May 31, 2012
and on March 18, 2014 (the “Amended and Restated Employment Agreement”), is made
and entered this 2nd day of February 2015, with effect from February 2, 2015, by
and between Identiv, Inc., a Delaware corporation (the “Company”), and Manfred
Mueller (the “Executive”).

1. Section 1 “Position and Responsibilities” is modified to reflect the
Executive’s new position as “Executive Vice-President, Global Operations and
Support”, removing “Chief Operating Officer” and his responsibilities over sales
for the Europe and Middle East (“EMEA”) and Asia/Pacific (“APAC”) regions.

2. Section 2 (b) “Commission” is hereby replaced with: Bonus. For services
rendered during the term of this Agreement, the Executive shall be entitled to
receive a bonus equal to fifty percent (50%) of his annual base salary
(hereinafter referred to as “Bonus”) based on achievement of planned target
revenues and other mutually agreed upon performance metrics. Bonus shall be
earned and paid on a quarterly basis.

3. Except as otherwise expressly modified by the terms and conditions of this
Third Amendment, the Amended and Restated Employment Agreement shall remain in
full force and effect and is hereby confirmed and ratified in all respects, and
as so amended by this Third Amendment, the Amended and Restated Employment
Agreement shall be read, taken and construed as one instrument. Except as
expressly provided for in this Third Amendment, nothing in this Third Amendment
shall be construed as a waiver of any rights or obligations of the parties under
the Amended and Restated Employment Agreement. This Third Amendment may be
executed in any number of counterparts, all of which shall be considered one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party.

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.

 

COMPANY:

IDENTIV, INC.

By:

/s/ Jason D. Hart

Jason D. Hart, Chief Executive Officer

EXECUTIVE:

By:

/s/ Manfred Mueller

Manfred Mueller